When this case was here on a former appeal a new trial was granted with the idea that on a second trial the plaintiffs would furnish data for locating the initial point of the survey. At the second trial the plaintiffs introduced in evidence as Exhibit 15, a map of the *Page 367 
entire premises. This map, which for convenience, is published with this dissenting opinion, shows a point on the east side line of Phillips Avenue about 6 feet north from the northwest corner of defendants' lot as the place of beginning of the survey; and running thence along the north line of defendants' lot a distance of 78 feet, (less than half the distance called for by the deed), thence in a southeasterly direction until it intersects the south boundary line of defendants' lot. This does not correspond with the description
[EDITORS' NOTE:  MAP IS ELECTRONICALLY NON-TRANSFERRABLE.]
in the deed. From the initial point the line of the easement runs along the north line of defendants' lot the entire length thereof to the east end of the lot, thence southerly along the east boundary line of defendants' lot until it intersects the south boundary line thereof. As used in the deed, this means a strip of ground 12 feet in width and bounded on the east side thereof by the east end line of defendants' lot. This will require the removal of defendants' garage before the easement as described in the deed can be used. *Page 368 
There is no authority in the deed for moving the right of way of the easement from the east end of the lot a distance of some 79 feet to the west. From the rear end of defendants' house back to the west side of their garage, a distance of about 50 feet or a little more, is a portion of the lot between the house and the garage, that appears always to have been vacant and unimproved ground, except that some time prior to the purchase of the easement by Park, this portion of defendants' lot had been terraced and made into a lawn; but as there was no obstacle in the way of his driving across the lot at that place, he used it as a matter of convenience; but he never had permission to use it from either of the defendants or the grantor of Park.
As above stated the trial court had no authority to establish a driveway across the lot at this place and the court should order the obstacle created by defendants' garage removed. By its decision the court has appropriated practically all of the rear half of defendants' lot to the plaintiff for a driveway.